Citation Nr: 1530425	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  14-06 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, secondary to exposure to herbicides.

2.  Entitlement to service connection for a traumatic brain injury (TBI).

3.  Entitlement to service connection for left and right carotid stenosis, to include as secondary to service-connected ischemic heart disease.

4.  Entitlement to service connection for a chronic bilateral foot condition.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus and ischemic heart disease.

6.  Entitlement to service connection for peripheral neuropathy of the right and left upper and lower extremities, to include as secondary to diabetes mellitus.

7.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to an initial evaluation in excess of 30 percent for ischemic heart disease.

9.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

10.  Entitlement to a compensable initial evaluation for bilateral hearing loss.

11.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 

12.  Entitlement to Dependents' Education Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.  His awards include the Combat Action Ribbon and Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the rating decision, the RO granted entitlement to service connection for PTSD, tinnitus, ischemic heart disease and bilateral hearing loss and denied the Veteran's other claims.  

The issues of entitlement to service connection for diabetes mellitus, type II, secondary to exposure to herbicides; entitlement to service connection for a TBI; entitlement to service connection for left and right carotid stenosis, to include as secondary to service-connected ischemic heart disease; entitlement to service connection for a chronic bilateral foot condition; entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus and ischemic heart disease; entitlement to service connection for peripheral neuropathy of the right and left upper and lower extremities, to include as secondary to diabetes mellitus; entitlement to an initial evaluation in excess of 30 percent for ischemic heart disease; entitlement to a TDIU; and entitlement to DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's PTSD most nearly approximates occupational and social impairment with reduced reliability and productivity, without deficiencies in most areas or total occupational and social impairment.

2.  The Veteran had Level II designation hearing acuity in the right ear and a Level III designation in the left ear.  

3.  The 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus and referral for extraschedular consideration is not warranted.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).

3.  The claim for an increased rating in excess of 10 percent for bilateral tinnitus is without legal merit.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.87, DC 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Here the Veteran is appealing the initial rating assignment as to his PTSD, hearing loss and tinnitus.  In this regard, because the May 2012 rating decision granted the Veteran's claims of entitlement to service connection, such claims are now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the May 2012 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2014).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue

VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the increased rating claims for PTSD, hearing loss or tinnitus.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations in April 2012.  The examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Veteran has not reported receiving any recent treatment specifically for the conditions and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The April 2012 VA examination reports are thorough and provided findings pertinent to the rating criteria.  The April 2012 audiological examiner also addressed the functional effects of the Veteran's hearing disability, noting that Veteran's hearing loss would have some impact on his communication abilities, including in the presence of background noise.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Increased Rating Claims

General Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



PTSD

Legal Criteria

The Veteran's  PTSD is evaluated as 50 percent disabling under a general rating formula for mental disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that the VA's regulations regarding rating psychiatric disorders was recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  See 79 Fed. Reg. 45093 (August 4, 2014).  However, the Secretary of the VA has specifically indicated that all diagnoses completed under the DSM-IV may still be applied for any claims pending before the Board.  Id.  As the VA examination report and private examination report of records are dated prior to the change, the Board will apply DSM-IV. 

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994). 


Analysis

A December 2011 private psychological examination report reflects that the Veteran had symptoms consistent with the presence of PTSD and depression.  The Veteran described experiencing recurrent nightmares at least once or twice a week.  He described a history of intensive effort geared toward the avoidance of thoughts, feelings, conversations, activities, places and people associated with his traumatic experiences.  He had diminished interest and participation in significant activities, such as hunting and fishing.  He reported having feelings of detachment and a sense of foreshortened future.  The Veteran also reported having marked problems with insomnia, and irritability and angry outbursts.  The December 2011 private examination report indicates, "Concentration problems were markedly apparent during the interview."  The Veteran also reported having symptoms of hypervigilance and exaggerated startle responses.  The Veteran reported having cognitive difficulties, including the diminished ability to think and indecisiveness.  The examiner noted that, "Suicidality, homicidality, and perceptual abnormalities consistent with psychosis were denied."  The Veteran has been married to his wife since 1970.

On examination, the Veteran's impulse control appeared to fall below normal limits.  Speech was unusually slow, but normal in terms of content.  Form of thought was remarkable for circumstantiality; thought content fell within normal limits.  The Veteran's affect was blunted, though stable, during the evaluation.  The Veteran was oriented to all three spheres: person, place and time.  His attention capacities, as evidenced by his circumstantial speech during the interview appeared to fall below normal limits.  The Veteran's concentration abilities also fell below normal limits.  His immediate memory abilities were within normal limits.  The Veteran's memory for recent events was within normal limits, his memory for past events was below normal limits and remote memory was intact.  Judgment and insight were below normal limits.

Psychological assessment results indicated people with similar profiles have likely been functioning at a reduced level of efficiency for quite some time.  Suicidal ideation is common among these individuals.  The examiner found the Veteran had a current GAF of 49 based on the presence of serious symptoms or any serious impairment in social or occupational functioning.  He noted the Veteran "described serious symptoms" of PTSD and depression.  He also noted that, "While he was medically retired, a history of occupational difficulties, characterized by physical fighting on the job and by arguments with coworkers was apparent."  The private examiner noted that:

Social- and work-related functional impairments were noted, as were significant cognitive difficulties.  Difficulties with impulse control as evidenced by his difficulty with irritability, and his angry outbursts, were quite evident and likely to substantially negatively impact his employability.  [The Veteran] is unable to maintain a normal standard of living.

The Veteran was afforded a VA examination in April 2012.  The VA examiner found the Veteran had PTSD, chronic, and depressive disorder, not otherwise specified, related to PTSD.  The Veteran had a GAF score of 60.  The examiner found the Veteran's mental disorders caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he had no received any mental health treatment.  He was diagnosed with PTSD and had a one-time evaluation in December 2011.

The Veteran reported having recurrent and distressing recollections of the stress or event.  He reported having flashbacks a few times per month.  The intensity was mild.  The Veteran reported having recurrent distressing dreams of the event one or two times a month.  The intensity was considered moderate.  The Veteran also reported avoiding people and crowded places.  He reported that he did not have the energy to enjoy anything.  The Veteran had a moderately restricted range of affect.  He had moderate difficulty falling or staying asleep.  The Veteran reported having many years of severe problems with anger and problems with concentration and memory.  The examiner noted the intensity was mild to moderate.  The examiner found the Veteran had mild hypervigilance.  New people and new places make him nervous.

The VA examiner found the Veteran had moderate symptoms of depression.  He had symptoms of being withdrawn, anhedonia, depressed mood, low energy, poor sleep, poor attention and concentration, and forgetfulness.  

The VA examination report notes that the Veteran had been married to his wife for 42 years.  He described his relationship with his wife as "good."  He had two sons . He described his relationship with his sons as "ok."  He reported having few friends.  In general, he reported that he is able to get along with others most of the time.  However, he prefers to stay home with his wife.  The Veteran retired in 2005.  He had worked in a box plant for 32 years.  He stated that he did well at the job and was able to hold it until it was time to retire.  He described his work experience as having "ups and downs" because he had some difficulties getting along with other people due to his temper.  The Veteran reported having separated several times from his wife due to domestic violence, especially in the beginning of their marriage.  He said that since he stopped drinking, in the 1990s, the relationship had improved significantly.

The VA examiner found the Veteran had depressed mood/irritability, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and impairment of short and long term memory.  On examination, the Veteran's appearance was clean and neatly groomed.  He was oriented to person, place and time.  His mood was dysthymic and affect restricted.  His speech rate and tone, thought content and progression, tangentially, circumstantiality, loose associations, and flight of ideas were unremarkable.  The Veteran denied current suicidal or homicidal ideation.  The Veteran did not have hallucinations or delusions.  His memory, attention and concentration and abstract reasoning were within normal limits.  His fund of knowledge, language, and insight and judgment were good.

The VA examiner noted that the Veteran retired in 2005.  The Veteran explained that on several occasions he had some difficulties at work due to his temper.  However, the examiner noted the Veteran was able to hold his job for 32 years- until he retired.

Based on a review of the evidence, the Board finds that an initial rating in excess of 50 percent is not warranted for PTSD at any time during this appeal.  The overall evidence fails to show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations,  judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships. 

Although the December 2011 private examiner found that the Veteran had serious symptoms of PTSD.  Specifically, the examiner noted the Veteran had occupational difficulties characterized by physical fighting on the job and by arguments with coworkers.  He also noted significant cognitive difficulties, difficulties with impulse control as evidenced by his difficulty with irritability, and his angry outbursts, which were likely to "substantially negatively impact his employability."  The examiner also found the Veteran had a GAF score of 49, indicating serious symptoms or a serious impairment in social or occupational functioning.  

However, the Board finds the overall evidence of record, including the private examiner's report, shows the Veteran had moderate symptoms of PTSD.  The April 2012 VA examiner found the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The VA examiner stated that the Veteran had a GAF score of 60, indicating moderate symptoms.  

The evidence as discussed above has not shown any of the symptoms indicative of a 70 percent rating.  The April 2012 VA examiner found the Veteran had moderate symptoms of depression with symptoms such as depressed mood, poor sleep, poor attention and concentration, and forgetfulness.

The Veteran has been married to his wife since 1970 and described his relationship with her as "good" in April 2012.  He also said his relationship with his sons was "ok" and reported having a few friends.  Although the Veteran reported having previously had angry outbursts while working, the Veteran was retired due to other medical problems, not PTSD.  The evidence is consistent with difficulty in establishing and maintaining effective work and social relationships, but does not show he had an inability to establish and maintain effective relationships.  As noted by the April 2012 VA examiner, the Veteran was able to hold his job for 32 years until he retired.

The December 2011 private psychological report reflects that the Veteran reported sleep problems, including nightmares once or twice a week.  He reported having insomnia.  The April 2012 VA examination report also notes moderate difficulty with falling or staying asleep.  Both reports indicate the Veteran had problems with concentration and memory.  The April 2012 VA examiner found his problems were mild to moderate.  He also had mild hypervigilance.  

The evidence of record shows that the Veteran consistently denied having suicidal or homicidal ideation.  Following a psychological assessment, the private examiner noted that suicidal ideation is common among individuals with similar profiles to the Veteran's.  However, the private examination report also indicates that the Veteran specifically denied having suicidal ideation.  There is also no evidence that the Veteran had delusions or hallucinations.  The April 2012 VA examiner specifically found the Veteran's memory, attention and concentration, and abstract reasoning were within normal limits and this his fund of knowledge, language, insight and judgment were good.

Throughout this appeal, overall symptoms of occupational and social impairment with deficiencies in most areas have not been shown.  Although the Veteran described symptoms of impulse control, the Veteran reported that in general he was able to get along with others most of the time.  See April 2012 VA examination report.  

The Board acknowledges that the list of symptoms supporting a 70 percent rating is not exhaustive.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). However, even when taking into account the actual symptoms shown during this appeal, the evidence fails to show occupational and social deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood for the reasons set forth above. 

Rather, the evidence indicates that the Veteran has occupational and social impairment, with reduced reliability and productivity due to such symptoms as depression; anxiety; chronic sleep impairment; flattened affect; panic attacks; impaired judgment; impairment of short and long-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  As such, the evidence supports a finding that the Veteran's actual PTSD symptomatology and resulting occupational and social impairment is adequately compensated for by the assigned 50 percent rating. 

The Board notes that the reported GAF score of 60 at the VA examination is indicative of moderate symptoms, which are consistent with a 50 percent rating, while the GAF score of 49, is indicative of serious symptoms or serious impairment in social or occupational functioning.  The Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  The Board has also considered the April 2012 VA examiner's findings that the Veteran's specific symptoms were mild to moderate.  In light of the actual symptoms shown during this appeal, notwithstanding the lower GAF score, the Board concludes that the Veteran's PTSD impairment is consistent with the presently assigned 50 percent rating.

The Board has also considered whether the Veteran is entitled to a 100 percent rating.  However, the evidence does not show that the Veteran has total occupational or social impairment due to symptoms of PTSD.  The Veteran has denied having delusions or hallucinations, he has not shown gross impairment in thought processes or communication, and he has denied suicidal and homicidal ideation.  He is also able to perform activities of daily living.  The Veteran's symptoms are consistent with moderate symptoms of PTSD.

In this case, the extent and severity of the Veteran's PTSD reported and/or shown is suggestive of occupational and social impairment, with reduced reliability and productivity.  Accordingly, the Board concludes that the totality of the evidence shows that the criteria for a rating in excess of 50 percent for the Veteran's PTSD have not been met.  

D.  Tinnitus 

The Veteran contends that his service-connected tinnitus is more disabling than currently evaluated.  For the reasons that follow, the Board finds that a higher rating is not warranted.

The Veteran's service-connected tinnitus is currently assigned a 10 percent disability rating under 38 C.F.R. § 4.87 , Diagnostic Code 6260.  A 10 percent disability rating is the maximum rating available under this Diagnostic Code.  VA regulation explicitly states that only a single evaluation is provided for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, the currently assigned 10 percent disability rating is the highest rating assignable under Diagnostic Code 6260 and a scheduler disability rating in excess of 10 percent for service-connected tinnitus is not warranted. 

The Board has also considered whether the Veteran's tinnitus should be referred for extraschedular consideration.  According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2014).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected tinnitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected tinnitus with the established criteria found in the rating schedule for tinnitus shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The April 2012 VA examination report indicates the Veteran contends that his tinnitus occurs two to three times a month.  He did not report any specific instances where the tinnitus interfered with activities of daily living.  The Veteran does not experience any symptomatology associated with his tinnitus that is not contemplated by the rating schedule.  The evidence of record does not show any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards.  The Veteran does not argue, and the evidence does not suggest, that symptoms attributable to tinnitus would be more appropriately evaluated under any alternate diagnostic code or that it manifests in symptoms other than persistent noise in both ears.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.

Bilateral Hearing Loss

The Veteran asserts that he is entitled to a compensable initial rating for his service-connected bilateral hearing loss.  For the reasons that follow, the Board finds that a compensable rating is not warranted.

Legal Criteria

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85 , 4.86, Tables VI, VIA, VII.  Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test. 38 C.F.R. § 4.85(a).  Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85 , Table VI.  The results are then applied to Table VII, for a percentage rating.  Id. 

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz , divided by four. This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d).  Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied. 38 C.F.R. § 4.86(a).  In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz , the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b) .

Analysis

In his December 2011 opinion, P.J.Y., stated that the Veteran had bilateral hearing loss under normal conditions of 40 percent of the left and right ears.  He did not provide specific audiological test results for the Veteran.  Therefore, the statement is not probative to the Veteran's increased rating claim.

The Veteran underwent a VA audiological examination in April 2012.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
60
70
LEFT
15
15
25
30
45

The average pure  tone thresholds in the right ear was 45 decibels.  The average in the left ear was 28.75 decibels.  The Veteran had a speech recognition score of 80 percent in the left ear and of 84 percent in the right ear.  

Applying the results to 38 C.F.R. § 4.85, Table VI, the Veteran had a Level II designation in the right ear and a Level III designation in the left ear.  See 38 C.F.R. § 4.85(d) (2014).  Together, a Level II and Level III designation would result in a noncompensable rating under 38 C.F.R. § 4.85, Table VII.  The Board finds no basis for a higher rating based on these test results.

The Board has considered whether the Veteran's hearing loss fell into one of the exceptional patterns that would allow for employment of a different Table.  The Veteran's sensorineural hearing loss did not fall under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a) or (b). 

The VA examiner noted that the Veteran had difficulty hearing conversations.  He stated that the hearing loss his hearing loss did not interfere with his job while he was working.  The examiner noted that the Veteran's hearing loss would have some impact on his communication abilities.  He can be expected to have difficulty hearing in the presence of background noise and/or if a speaker is not directly facing him.  With face to face contact within a 3 foot distance, the Veteran was able to appropriately answer questions posed by the examiner.

The Veteran is competent to report his symptoms of hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran is not competent to provide a probative opinion as to the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral hearing loss, including audiometric testing for puretone thresholds. 

Although the Board has considered the Veteran's description of his hearing loss; regrettably, the Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability.  The Veteran's claim hinges on a mechanical application of specifically defined regulatory standards.  Accordingly, the Veteran's claim of entitlement to an initial compensable rating must be denied.  See 38 C.F.R. §§ 4.3 , 4.7. 

Other Considerations

As discussed in the discussion of the Veteran's claim for a higher rating for tinnitus, ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) .

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's PTSD-related symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, the Veteran's symptoms of PTSD have been addressed by the rating criteria and referral for extraschedular evaluation is not warranted.

The Veteran's symptoms of hearing loss have also been fully addressed by the rating criteria.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under the rating criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  The Board has considered the Veteran's statements that he has difficulty hearing people.  This evidence does not warrant referral for extraschedular evaluation.  The Veteran's hearing loss disability has not caused symptoms other than difficulty hearing, which is the symptom contemplated in the rating criteria. 


ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.

Entitlement to an initial evaluation in excess of 10 percent for tinnitus is denied.

Entitlement to a compensable initial evaluation for bilateral hearing loss is denied.



REMAND

Diabetes Mellitus

In regard to the Veteran's claim for service connection for diabetes mellitus due to exposure to herbicides, the claims file contains contradicting evidence.  In a December 2011 opinion, Dr. P.J.Y., a chiropractor, stated that the Veteran was diagnosed with type 2 diabetes by his personal physician approximately ten years ago.  The Veteran indicated that his blood glucose often reaches 250 mg/dl and averages 170 mg/dl.  Dr. P.J.Y. stated that it was more likely than not that the aforementioned is directly and casually related to the Veteran's military service.  

Private treatment records from January 2006 reflect that the Veteran was diagnosed with diabetes mellitus.  A July 2008 private treatment record notes that the Veteran is a diabetic.

The appellant was afforded a VA examination in April 2012.  The examination report reflects that the Veteran stated that he was told he had borderline diabetes mellitus by a private physician and was not on any medication treatment.  The report reflects that testing in April 2012 indicated the Veteran has pre-diabetes.  The VA examiner noted that "No civilian medical record (PCP or cardiology)" was available during the exam.  In a June 2012 addendum opinion, Dr. P.J.Y. indicates that the Veteran is currently medicated with Metformin, contradicting the April 2012 VA examination report.  

The private treatment records indicating the Veteran had been diagnosed with diabetes mellitus were obtained from the Social Security Administration.  It does not appear that the April 2012 VA examiner reviewed the records, as he noted there was no civilian medical record.  As Dr. P.J.Y. has consistently stated that the Veteran had been diagnosed with diabetes and was taking medication, and it does not appear the April 2012 VA examiner reviewed the Veteran's private treatment records, the Board finds that an additional VA examination report is necessary.  The VA examiner should address whether the Veteran has been diagnosed with diabetes mellitus during the period on appeal.

Traumatic Brain Injury

Regarding the Veteran's claim for entitlement to a traumatic brain injury, the Board finds that the April 2012 VA examination report addressing the claim is inadequate.  The Veteran's service personnel records reflect that in May 1969, the Veteran was "WIANE at VCB- concussion."  "VCB" refers to Vandergrift Combat Base in Vietnam.  The evidence thus indicates the Veteran had a concussion in service.  As noted above, he also received a Purple Heart Medal.  At the April 2012 VA examination, the Veteran stated that he had a head injury in 1968 during the Vietnam War when a mortar round exploded close to him that knocked him out for uncertain length."  The April 2012 VA examiner stated that an "In-service TBI can't be established based on all available [service treatment records/ claims-file] review.  No opinion is warranted."  The examiner noted that he had reviewed the Veteran's service medical records.  However, the only reference to a concussion in service is in the Veteran's service personnel records.  There is no indication the examiner reviewed the Veteran's personnel records.  As the examiner failed to give a full opinion, the VA examination report is inadequate.  The claim must be remanded for a full VA opinion.

Additionally, although the RO requested the records, records relating to the Veteran's Purple Heart Medal have not been associated with the claims file.  An attempt should be made to obtain any additional records available relating to the Veteran's in-service injury.

Left and Right Carotid Stenosis

The Veteran has asserted that he has ceratoid stenosis that is related to his service-connected ischemic heart disease.  The April 2012 VA examiner stated that "CAD/IHD can only be confirmed after private cardiology's record is reviewed.  The Veteran was advised to send his private PCP and cardiology evaluation to the RO."  As discussed below, the Board is remanding the claim to attempt to obtain private treatment records regarding the Veteran's ischemic heart disease.  As the records are relevant to the claims for service connection for left and right carotid stenosis, the claims must also be remanded.

Additionally, it is unclear whether the Veteran has left and right carotid stenosis, as asserted by Dr. P.J.Y., and if so, whether they are distinct, separate disabilities from ischemic heart disease.  A VA examiner should address whether the Veteran has left and right carotid stenosis, and if so, whether they are separate disabilities.

Left and Right Foot Infection

The Veteran has asserted that he has a chronic fungal infection of the bilateral feet.  He has asserted that he has had the condition since serving in Vietnam.  See December 2011 private opinion.  Dr. P.J.Y. stated that the Veteran has a chronic fungal condition, and opined that it was more likely than not related to the Veteran's military service.  Dr. P.J.Y. did not review the Veteran's service treatment records and he is a chiropractor.  As a lay person, the Veteran is competent to report that he has a skin condition, and that he has had the condition since service.  The Veteran has not been provided with a VA examination to  address his claimed foot condition.  The April 2012 VA examiner did not specifically address the Veteran's claim for service connection for a foot condition.  As the evidence indicates the Veteran may have a chronic fungal condition that is related to service, the claim should be remanded to provide the Veteran with a VA examination.

Erectile Dysfunction and Peripheral Neuropathy

The Veteran has asserted that he had erectile dysfunction and peripheral neuropathy of the bilateral upper and lower extremities, as secondary to diabetes mellitus.  As the Veteran's claim for service connection for diabetes mellitus is being remanded, the claims must also be remanded.

Additionally, the Veteran's representative has asserted that the Veteran's erectile dysfunction is linked to his heart disease.  See November 2014 Informal Hearing Presentation.  The Veteran has been diagnosed with erectile dysfunction, he is service-connected for ischemic heart disease and his representative has presented evidence of a link between erectile dysfunction and heart disease.  Consequently, the Board finds that a VA examination is necessary to address whether the Veteran has erectile dysfunction that is secondary to ischemic heart disease.  

The Board also finds that the April 2012 VA examiner's rationale is inadequate in regard to the Veteran's peripheral neuropathy claims.  The VA examiner stated that "The Veteran had clinical evidence of peripheral sensory neuropathy without clear etiology.  It is not related to diabetes mellitus, type II."  As the VA examiner did not fully explain why the Veteran's peripheral sensory neuropathy did not have a clear etiology, the examination report is inadequate.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, a new opinion is necessary.  

In addition, if the Veteran is found to have been diagnosed with diabetes mellitus during the period on appeal, a VA examination should be obtained to address whether the Veteran has erectile dysfunction and/or peripheral neuropathy that is secondary to diabetes mellitus.  

Ischemic Heart Disease

In regard to the Veteran's claim for a rating in excess of 30 percent for ischemic heart disease, the Board finds that additional information is needed to rate the Veteran's disability.  In a December 2011 Ischemic Heart Disease Disability Benefits Questionnaire, Dr. P.J.Y. stated that a Diagnostic Test was conducted in October 2011 at Bay Area Cardiology, Brandon, Florida.  Dr. P.J.Y. indicated the Veteran had a level of METs of 3 based on diagnostic exercise testing.  He also indicated he observed the Veteran's cardiac functional assessment was 1 to 3 METs based on the Veteran's responses.  A METs level of 1 to 3 would warrant a higher rating under Diagnostic Code 7004.  Dr. P.J.Y.'s findings are contradicted by the April 2012 VA examination report.  However, the VA examiner obtain a Diagnostic Test, the METs levels were based on the Veteran's responses.  Dr. P.J.Y. provided specific information regarding a Diagnostic Test conducted at Bay Area Cardiology in October 2011.  As the records of the test are not in the claims file, the Board finds that an attempt should be made to obtain the records.  Additionally, the April 2012 VA examiner noted that he did not review private treatment records.  The Veteran's Social Security records included private treatment records regarding his heart.  As it does not appear that the VA examiner reviewed the relevant private treatment records, a new VA opinion should be obtained.

TDIU and DEA benefits

The Veteran's claims for entitlement to a TDIU and DEA benefits are inextricably intertwined with the remanded claims.  Therefore, the claims must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran submit an authorization and consent form to obtain records from Bay Area Cardiology in Brandon, Florida, to include the October 2011 Diagnostic Test referenced by Dr. P.J.Y. in his December 2011 opinion.  The Veteran should also be requested to provide information regarding any other relevant medical treatment records.  An attempt should be made to obtain any records identified by the Veteran.

2.  Request the Veteran's full service personnel and medical records, including any records relating to his Purple Heart Medal.  If no records are available, the claims folder must indicate this fact.

3.  After completion of the above, schedule the Veteran for a VA examination to determine whether the Veteran has been diagnosed with diabetes mellitus, type II, during the period on appeal (since December 2010).

Forward the claims file to the examiner for review.  The VA examiner should review the Veteran's private treatment records.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  After completion of the above, schedule the Veteran for a VA examination to address the following:

(a)  Whether the Veteran's erectile dysfunction is at least as likely as not (at least a 50 percent probability) caused or aggravated by his service-connected ischemic heart disease.

(b)  If the Veteran is diagnosed with diabetes mellitus, whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has (i) erectile dysfunction, and/or (ii) peripheral neuropathy of the bilateral upper and/or lower extremities, that is caused or aggravated by diabetes mellitus, type II.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  After completion of steps 1 and 2, schedule the Veteran for a VA examination to determine the following:

(a)  Identify any foot conditions present, to include a chronic fungal infection.

(b)  Provide an opinion as to whether any right and/or left foot condition identified is at least as likely as not (at least a 50 percent probability) related to service.

The VA examiner should consider the Veteran's assertion that he has had a chronic fungal infection since serving in Vietnam.  See private December 2011 opinion and June 2012 addendum opinion.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

6.  After completion of steps 1 and 2, schedule the Veteran for a VA neurological examination to address whether he has any residuals of a traumatic brain injury.

The VA examiner should note the service personnel record indicating he had a concussion in May 1969.  The VA examiner should also review the December 2011 private opinion and June 2012 addendum opinion indicating that the Veteran has a slower left to right consensual reflex.

If residuals of traumatic brain injury are found, the examiner should provide an opinion as to whether is at least as likely as not (50 percent probability or greater) that these residuals are related to any incident of active duty service.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

7.  After completion of steps 1 and 2, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the following:

(a)  Ascertain the current severity of his service-connected ischemic heart disease.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

The VA examiner should address the functional impairment caused by the service-connected ischemic heart disease.

(b)  Address whether the Veteran has right or left carotid stenosis, and if so, whether they are distinct and separate disabilities.  

(c)  If the Veteran has separate left and right carotid stenosis disabilities, provide opinions as to whether it is at least as likely as not (at least a 50 percent probability) that they are (i) etiologically related to active service; and/or (ii) caused or aggravated by his service-connected ischemic heart disease.

Forward the claims file to the examiner for review.  The VA examiner should review any new private treatment records associated with the claims file.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

8.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


